DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 9, 2022 has been entered.
The amendments of claims 1 and 3 are acknowledged. 
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and its dependents have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments regarding claim 3 and its dependents, specifically that Morfill and Adie do not disclose the required steps in the specific order as amended related to the order of treating with cold atmospheric plasma and application of a vacuum activated carbon dressing to the wound, are persuasive and rejections over Morfill and Adie are withdrawn. 

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Morfill et al. (US 2012/0046602) in view of Zorflex Wound Contact Dressings (Changes, Opportunities and Challenges: Wound Management in Changing Healthcare Systems, EWMA Journal, Vol. 16, No. 2, November 2016), hereinafter Zorflex advertisement, and further in view of Hicks (US 8,267,884).
Regarding claim 1, Morfill discloses a system for treating wounds (see Fig. 1A) comprising cold atmospheric plasma (see para. 7, para. 65, non-thermal plasma is cold atmospheric plasma), and a dressing  7 (see Fig. 1A, padding 7) directly contacting the wound, wherein the system comprises a cold atmospheric plasma generator that generates the cold atmospheric plasma (see para. 8, para. 65)
Morfill does not specifically teach the dressing being a vacuum activated carbon dressing. 
Zorflex advertisement discloses Zorflex wound contact dressings, which are activated carbon cloth, that are suitable for treating various wounds, are antimicrobial, manage odor, and designed for direct wound contact (see page 78). Zorflex advertisement further discloses these wound contact dressings being easy to cut or fold, and accelerate wound healing (see page 78). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the dressing directly contacting the wound in Morfill be a Zorflex wound contact dressing that directly contacts the wound, as these wound contact dressings are suitable for treating various wounds, are antimicrobial, manage odor, designed for direct wound contact, may easily be cut or folded, and help accelerate wound healing, as disclosed by Zorflex advertisement.
 Neither Morfill or Zorflex disclose the system comprising a wound-rinsing solution.
	Hicks discloses a wound treatment system and method that in addition to providing non-thermal/cold plasma to a wound via an instrument (see Abstract), also includes a spray device allowing for the wound to be bathed with a saline solution or therapeutic chemical compound that helps promote wound healing, such that the wound can be intermittently bathed with cold plasma and saline solution/therapeutically chemical compound (see col. 4, ll. 15-30; col. 12, ll. 42-54, both saline or therapeutic chemical compound solutions interpreted as wound-rinsing solution), such that the wound is sterilized and treated (see col. 4, ll. 37-41). It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to have the system of Morfill and Zorflex further include a spray device allowing for the wound to be bathed with a saline solution or therapeutic chemical compound that helps promote wound healing, as disclosed by Hicks. 
	Regarding claim 2, teachings of Morfill, Zorflex, and Hicks are described above and disclose the activated carbon dressing comprises an activated carbon containing portion that is configured to be applied directly to the wound (see rejection of claim 1, Zorflex has activated carbon containing portion designed to directly contact the wound). 
	Regarding claim 13, teachings of Morfill, Zorflex, and Hicks are described above and Morfill further discloses ambient air or argon used to generate the cold atmospheric plasma (see para. 28). 
Claim(s) 11-12 is rejected under 35 U.S.C. 103 as being unpatentable over Morfill in view of Zorflex and further in view of Hicks as applied to claim 1 above, and further in view of Pratt et al. (US 2015/0165182).
Regarding claims 11-12, teachings of Morfill, Zorflex, and Hicks are described above and disclose a wound-rinsing solution in the form of therapeutic chemical compounds (see rejection of claim 1) but does not disclose the wound-rinsing solution contains reactive oxygen or singlet oxygen.
	Pratt discloses a therapeutic chemical compound to a wound site, the therapeutic chemical compound being sodium hypochlorite (see para. 45) in fluid form (see para. 45). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the therapeutic chemical compound of Morfill, Zorflex, and Hicks be sodium hypochlorite, Pratt disclosing this type of fluid delivered to a wound for its therapeutic benefits (see para. 45). Additionally, the Applicant admits that sodium hypochlorite releases singlet oxygen upon contact with the wound (see Specification, page 6, ll. 27-30). Furthermore, singlet oxygen is a reactive oxygen, also admitted by Applicant (see Specification, page 6, ll. 15-16).
Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Morfill in view of Zorflex and further in view of Hicks as applied to claim 1 above, and further in view of Howard et al. (US 2002/0150720).
Regarding claim 14, teachings of Morfill, Zorflex, and Hicks are described above and disclose a wound-rinsing solution in the form of saline (see rejection of claim 1). but do not specifically disclose the salt content of the saline.
Howard discloses a wound dressing system as well as providing fluid to the wound (see para. 38, 40) with the saline solution often having 0.9% by weight salt (see para. 40, sodium chloride). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the saline of Morfill, Zorflex, and Hicks be 0.9% by weight salt, as Howard discloses saline solution with this content and it would predictably result in a saline useful for treating wounds.

Allowable Subject Matter
Claim 3-4, 6-10 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art found is Morfill and Adie (US 2015/0320604), which do not disclose applying a vacuum activated carbon dressing to the wound after treating the wound with cold atmospheric plasma. Furthermore, one of ordinary skill in the art would not be motivated to apply a vacuum activated carbon dressing to the wound after treating the wound with cold atmospheric plasma, as the system of Morfill is designed to have the dressing applied to the wound before treating the wound with cold atmospheric plasma, as the dressing is set in place and the area surrounding the wound is sealed before providing treatment to the wound, with the parts producing the cold atmospheric plasma actually placed within the dressing (see Fig. 1A). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781